Citation Nr: 0617857	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1963.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Manila, the Republic of the 
Philippines Regional Office (RO).  


FINDING OF FACT

The veteran's active service from November 1958 to December 
1963 did not include service in the Republic of Vietnam; thus 
the veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
did not have wartime service required under the law to be 
eligible for the nonservice-connected disability pension.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  Regardless, the RO has explained to 
the veteran the bases for denial of the claim, and afforded 
him the opportunity to present information and evidence in 
support of the claim. There is no indication that any 
additional notice or development would aid the veteran in 
substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001)  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran contends, in effect, that he should be considered 
a wartime veteran for VA nonservice-connected pension 
purposes.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled. 38 C.F.R. § 4.17 (2005).

One prerequisite to entitlement is that the veteran must have 
active service during a recognized period of war.  38 C.F.R. 
§ 3.3(a)(3) (2005).  For veterans who served on active duty 
in the Republic of Vietnam, recognized service during the 
Vietnam Era (War) extends from a period beginning on February 
28, 1961 and ending on May 7, 1975.  For veterans who did not 
serve in the Republic of Vietnam, recognized service during 
the Vietnam Era (War) extends from a period beginning on 
August 5, 1964 and ending on May 7,  1975. 38 C.F.R. § 3.2(f) 
(2005).

Here, in July 1966, the Military Personnel Records Center 
verified that the veteran had active service from November 
1958 to December 1963.  The veteran does not contend that his 
active duty service extended past December 1963.  There is no 
evidence reflecting that the veteran had active service in 
the Republic of Vietnam, nor does the veteran assert such.  
The veteran has asserted that he was stationed at the Naval 
Supply Depot in Subic Bay, Philippines from August to 
December 1963.  He indicated that his primary task was to 
provide supplies to forces in Vietnam.  He also indicated 
that in 1962 he served aboard the USS Witek Homeport and that 
the ship was part of the fleet sent to Cuba.  However, he has 
not contended nor does the evidence show that he served in 
Vietnam.  In order for the veteran's dates of active service 
to correspond to a period of war during the Vietnam Era, the 
veteran's active service would have to include service in the 
Republic of Vietnam.  This has not been shown.  Rather, the 
veteran's active service ended in December 1963, prior to the 
August 5, 1964 commencement date of the Vietnam wartime era 
for veteran's who did not serve in the Republic of Vietnam.  
As the veteran did not serve in Vietnam during his active 
service, the veteran's dates of active duty service from 
November 1958 to December 1963 do not correspond to any 
recognized period of war as defined by 38 C.F.R. § 3.2.

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected pension.  
His appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

While the Board does not intent to disparage the veteran's 
honorable service, the Board is specifically prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  
As there is no authorization under law and regulation to 
grant the benefit claimed by the veteran, the Board must deny 
his claim.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


